DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/2/19 and 7/19/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: line 5 (on page 20) contains the word “it.”  The claim should be amended to avoid use of this terminology.  The Examiner suggests that “it” should read --the tip assembly slider--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: line 18 (on page 22) contains the word “it.”  The Examiner suggests that “it” should read --the tip assembly slider--.  The claim should be amended to avoid use of this terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer handle assembly" in line 12 (on page 19).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 2-14 and 16 are dependent on claim 1, thus are also rendered indefinite.
Claim 11 recites the limitation "the connector" in line 1 (on page 21).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim also 14 recites the limitation "the first configuration" in line 15 (on page 21).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim also 14 recites the limitation "the second configuration" in line 16 (on page 21).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivancev et al. (US 2011/0307048 A1) (“Ivancev”).
Regarding claim 1, Ivancev discloses (Figures 1-16) an endovascular delivery device (100), for delivering an endograft (131), the device having a proximal end and a distal end, and comprising: san outer handle portion (129) mounted to the distal end of the delivery device and including a body portion (at 129a, 129) and a track (172) extending distally from the body portion (Figure 1); an inner handle portion (124) slidably moveable within (at 124a) and with respect to the outer handle portion (within 129a) from a distal position (Figure 2) to a proximal position (Figure 4); a tip assembly slider (166) mounted on the track (172) for sliding movement with 10respect to the track (paragraph 0054 discloses that pin vice 170 is loosened to allow relative sliding motion between the distal handle portion 129, of which the tip assembly slider 166 is attached, and the track 172); a tip assembly (at 110, 111, 113, 115; see Figure 2B) at the proximal end of the delivery device; a pusher catheter (112) extending proximally from the outer handle assembly; a guide wire catheter (127; NOTE: a guidewire is not positively recited, catheter 127 is capable of receiving a guidewire within its lumen) extending through the inner handle portion and through the pusher catheter, the guide wire catheter (127) being affixed (slidably affixed) at a distal end 15thereof to the inner handle portion and at a proximal end thereof to the tip assembly (affixed to distal retrieval taper device 113; paragraph 0057); and an endograft receiving portion (see 
Regarding claim 2, Ivancev discloses a distal trigger wire (141) for releasably retaining a distal end of the endograft, whereby distal movement of the tip 25assembly slider pulls the distal trigger wire thereby releasing the distal end of the endograft (Figures 4, 5, 7; paragraph 0115).
	Regarding claim 3, Ivancev discloses (Figures 1-4 and 12) a proximal trigger wire release slider (162) mounted on the track distally of the tip assembly slider (166), for sliding movement 30with respect to the track from an initial position (Figures 1 and 2) to a triggered position (Figures 3 and 4); and a proximal trigger wire (160) for releasably retaining a proximal end of the endograft loadable on the endograft receiving portion (Figure 12), whereby distal movement of the 19PA-8078-RFB James Collins and Logan SmithPATENT proximal trigger wire release slider pulls the proximal trigger wire thereby releasing the proximal end of the endograft (paragraphs 0070 and 0112).
Regarding claim 5, Ivancev discloses (Figure 2B) that the tip assembly comprises a top cap (111) and a retriever (113), the tip assembly having an open configuration (Figure 2B) and a closed 10configuration (Figure 5A).
Regarding claim 6, Ivancev discloses that the top cap (111) comprises a distally facing mouth (at 117), whereby in the open configuration (Figure 2B), the mouth is open 
Regarding claim 16, Ivancev discloses (Figures 1-4 and 12) a proximal trigger wire release slider (162) mounted on the track distally of the tip assembly slider (166), for sliding movement 30with respect to the track from an initial position (Figures 1 and 2) to a triggered position (Figures 3 and 4); and a proximal trigger wire (160) for releasably retaining a proximal end of the endograft loadable on the endograft receiving portion (Figure 12), whereby distal movement of the 19PA-8078-RFB James Collins and Logan SmithPATENT proximal trigger wire release slider pulls the proximal trigger wire thereby releasing the proximal end of the endograft (paragraphs 0070 and 0112).

Allowable Subject Matter
Claims 4 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 requires that the tip assembly slider engages the 5proximal trigger wire release slider such that it cannot be moved distally until after the proximal trigger wire release slider has been moved distally.  This limitation, in combination with the limitations of claims 1 and 3, is not disclosed or suggested in the prior art of reference.  Ivancev discloses three sliders (160, 162, 164) that are distal to the tip assembly slider (166).  However, none of those sliders engage the tip assembly slider such that the tip assembly slider cannot be moved distally until after that slider has been moved distally.  .
Claim 7 requires a connector extending from the tip assembly to the inner handle portion, the connector including a distal portion slidably engageable with the inner handle portion.  This limitation, in combination with the limitations of claims 1, 2, 5, and 6, is not disclosed or suggested in the prior art of record.  Claims 8-10 are dependent on claim 7, thus would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 requires that the connector comprises a tube co-axially mounted over the guide wire catheter, the tube joining the tip retriever to the connector distal end.  This limitation, in combination with the limitations of claims 1, 2, 5, and 6, is not disclosed or suggested in the prior art of record.  Claims 12-14 are dependent on claim 11, thus would also be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed, pending appropriate correction of the claim objection (see above).
The following is an examiner’s statement of reasons for allowance: Claim 15 requires an endovascular delivery comprising, inter alia, an outer handle portion, an inner handle portion, a tip assembly slider, a tip assembly comprising a top cap and a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hartley et al. (US 2007/0299499 A1; Figures 1, 6, 7), Bolduc et al. (US 2009/0099650 A1; Figures 8A-8G).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771 

/DIANE D YABUT/Primary Examiner, Art Unit 3771